NUMBER 13-09-00505-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
______________________________________________________________

ADAN ESQUIBEL,                                                            Appellant,

                                          v.

THE STATE OF TEXAS,                                                       Appellee.

_____________________________________________________________

           On appeal from the County Court at Law No. 2
                    of Hidalgo County, Texas.
______________________________________________________________

                        MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

      Appellant, Adan Esquibel, attempted to perfect an appeal from a judgment entered

by the County Court at Law No. 2 in Hidalgo County, Texas, in cause number F-2923-00-2.

Judgment in this cause was signed on November 4, 2008. No motion for new trial was
filed. Pursuant to Texas Rule of Appellate Procedure 26.1, appellant’s notice of appeal

was due on December 4, 2008, but was not filed until July 31, 2009.

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time. See

Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the predecessor to

Rule 26). However, appellant must provide a reasonable explanation for the late filing: it

is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins, 140 S.W.3d 462,

462 (Tex. App.–Amarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567 (Tex. App.–Waco

2002, no pet.).

       On September 4, 2009, the Clerk of this Court notified appellant of this defect so

that steps could be taken to correct the defect, if it could be done. Appellant was advised

that, if the defect was not corrected within fifteen days from the date of the Court’s letter,

the appeal would be dismissed. On September 21, 2009, appellant filed a letter stating

that his environment did not allow him expediency, asking if he should file a motion for

extension of time to comply and filed an application to proceed in forma pauperis. This

Court construes appellant’s September 21, 2009 filings as a motion for extension of time

to file the appeal, however the notice of appeal was not filed within the fifteen-day grace

period.

       The times for filing a notice of appeal are jurisdictional, and absent a timely filed

notice of appeal or an extension request, we must dismiss the appeal. See TEX . R. APP.

P. 2, 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (holding that



                                              2
once extension period has passed, a party can no longer invoke an appellate court's

jurisdiction); see also Barrera v. Canales, No. 04-01-00221-CV, 2001 Tex. App. LEXIS

3878, *2 (Tex. App.–San Antonio June 13, 2001, no pet.) (per curiam).

      The Court, having examined and fully considered the documents on file, is of the

opinion that the appeal should be dismissed for want of jurisdiction.         Accordingly,

appellant’s motion for extension of time to file notice of appeal is DENIED, and the appeal

is hereby DISMISSED FOR WANT OF JURISDICTION. See TEX . R. APP. P. 42.3(a)(c).



                                                              PER CURIAM

Delivered and filed the 21st
day of December, 2009.




                                            3